Body scanners - Operation of intelligence services in the context of counter-terrorism strategies (debate)
The next item is the joint debate on combating terrorism and the statements by the Council and the Commission on body scanners and the operation of intelligence services in the context of counter-terrorism strategies.
Mr President, ladies and gentlemen, I would like to begin this debate by thanking Parliament for the opportunity to hold a calm debate on counter-terrorism policy, and on certain elements of counter-terrorism policy in particular. I also applaud the timing of this debate, as a reasonable amount of time has elapsed since the worldwide commotion caused by the failed attack in Detroit in December of last year.
Of course, when something like this happens, when it comes to tackling a threat such as the threat of terrorism, I believe in making a response, but I am much more in favour of working quietly and continuously, slowly but surely, as we say in my country. I would emphasise to the House that the threat of terrorism is still as real as it was in all of the EU countries.
We know that the terrorists observe us, we know that they are innovative and try to change their methods to evade our strategies in the fight against terrorism. Our strategy also needs to be innovative and varied because of this; it needs to improve and, most importantly, we must learn from our mistakes, since we certainly do make mistakes.
This being said, we are all aware that if there had not been a failed attack in Detroit in December, we would probably not be debating this issue in the terms that we are in this House. In other words, this debate is born from the need for precautions, and especially for conclusions, which we have all drawn from examining the success in Detroit that I just mentioned.
At the core of today's debate is also an analysis of where we failed in dealing with the alleged attack, and the measures that different countries are adopting to prevent those mistakes from being made again. Therefore, we are talking about analysing data, about counter-terrorism services; we are talking about exchanging data, and we are talking about body scanners. We are talking about mistakes made in an attack that fortunately did not happen.
Given that this is the subject of our debate, I would like to mention some of the most obvious conclusions that I think we can draw from the failed attack on Detroit. There are five conclusions.
Firstly, Detroit highlights the fact that terrorists continue to target civil aviation as a priority.
Secondly, Detroit highlights the importance of collecting data, but also of integrating and analysing it.
Thirdly, Detroit highlights that the associates of al-Qaeda are in a position to launch attacks outside of what we would call their own territory. This applies to al-Qaeda in the Arabian Peninsula (the terrorist organisation suspected of being behind the failed attack in Detroit) or al-Qaeda in the Islamic Maghreb countries, who represent a threat to us all.
The fourth conclusion I have drawn is that the events in Detroit should remind us how important it is to work on reversing the process of radicalisation. In my opinion, the personality of suspected terrorists is a very significant factor in relation to this issue.
Lastly, Detroit calls for us to pay close attention to failed states, or to any states that are in danger of becoming failed states due to their circumstances.
The first and second conclusions concern the ongoing threat to civil aviation and the need to integrate all of the data available to us; they lead us directly to this afternoon's debate or debates, regarding data and its use, and body scanners.
I should say that this is not a new debate, nor is it the first time we have debated it in this House. Mr de Kerchove, the Counter-terrorism Coordinator, talked about information management and personal data protection in his interesting and lucid report during a debate on the subject in this House on 26 November. Data and analysis of data are a key element in the struggle to prevent and deal with terrorism, which is the subject of this afternoon's debate.
We need to identify terrorists; we need to know where they are planning to attack, who is providing them with weapons; we need to know the material infrastructure supporting them; we need to know their communication systems; and we can find this out by means of databases and specialised sources. We need data exchange so that we can obtain all the available information, and we must manage it properly.
I hasten to add that some of the attacks that we have suffered in the past could have been avoided if the information had been made available in good time to those responsible for counter-terrorist measures; in other words, if the information had been handled in an integrated, and if you will pardon the expression, an intelligent manner, which does not always happen. This brings us to the debate on information management.
We have the framework of the EU within which we can exchange information appropriately. Our recently adopted strategy formed part of the Council's conclusions last November. It aims to provide the security forces and intelligence services with the necessary data, in the interests of improving the usefulness and effectiveness of the counter-terrorist strategy. The necessary data and only that, nothing more, since bulk data sometimes has a negative effect on its own value and effectiveness.
As this strategy indicates, the decisions regarding data exchange should be of a coherent, professional, efficient, viable, reliable nature, and understandable for all the citizens and all the professionals who work with it. According to its guidelines, the strategy must bear in mind the statements and concerns that we have dealt with in this House; the need to fight against terrorism, as well as the issues of human rights, the right to privacy, and to protection of personal data.
As I said at the beginning of the debate, another of the consequences that we can draw from the alleged Detroit attack is that commercial aircraft continue to be a fundamental target for terrorists. Obviously, the alleged terrorist succeeded in boarding the aircraft with a sufficient quantity of explosives to cause it to explode in the air, thus thwarting all of our surveillance systems and all of our airport security systems and mechanisms. In other words, we obviously need to review these security mechanisms, because they were clearly insufficient for preventing an attack such as the alleged Detroit attack, which fortunately did not take place.
To summarise, we must keep on improving our security services, to try to avoid terrorists or suspected terrorists boarding commercial flights. We have to prevent anyone being able to board a plane with weapons, explosives or chemical precursors of explosives. In case these two safety measures fail us, we need to do more to protect our planes and avoid in-flight incidents.
This is precisely the framework for the debate that we are having on an issue of concern within this House and the Council, the issue of body scanners.
As the honourable Members know, in matters of air safety, the Commission holds the relevant jurisdiction to set targets and make regulations. These matters are debated in the formal and informal Council of Transport Ministers. However, I would like to mention that this matter of air security was the subject of a debate in the informal Council of Ministers, which took place a few weeks ago in Toledo.
We agreed on various matters in this Council: firstly, that it is correct and appropriate for the EU to hold a common position on body scanners and, more generally, on all of the protection mechanisms in our airports; it does not make sense that some airports are less protected than others, because it essentially means that we are all less protected. As such, we would be pleased if the European Union could reach an agreement, and hold a common position in this debate.
Secondly, on a more difficult, delicate matter, where there are different aspects to consider: firstly and obviously, to find out how efficient this type of body scanner is in preventing terrorists from boarding planes with explosives, or chemical precursors to explosives. Secondly, we need to find out and analyse if these scanners are compatible with people's right to privacy and intimacy, which is of concern to the Council, the Commission, and to this House. The third matter we agreed on is to find out if there could be any health risks for those who pass through this machine to board commercial flights.
With regard to these three issues: the Commission is working on three studies regarding the efficiency of body scanners, their effect on health, and on their compatibility with people's human rights and fundamental freedoms. These studies will be available to the Council and this House in the near future.
For this reason, the informal Council in Toledo agreed to research and provide this information, so that we can have a thorough debate, and hopefully reach a unanimous position on this matter, which would be very desirable.
Once we have achieved this common position, we will take fully into account the Resolution that this Parliament passed on 23 October 2008, after a debate on body scanners. During the debate, we discussed the need for an evaluation of the impact on human rights, the health risks and the economic impact, as well as the need for consultation with the European Data Protection Supervisor. These considerations must be taken into account in our next debate.
I would like to reiterate my thanks to this House for the opportunity to debate these issues, and my thanks to Parliament for its flexibility regarding the timing of the debate.
Member of the Commission. - Mr President, we are here to present a combined view on certain aspects in the fight against terrorism. My priority as Transport Commissioner is definitely the safety and security of passengers. This is a major priority for our common transport policy and this is always extremely important.
The attempted terrorist attack on Northwest Airlines flight 253 to Detroit on 25 December has again confirmed the reality of the threat to civil aviation. I would like to stress that existing EU standards on aviation security were correctly implemented on 25 December at Amsterdam Schiphol airport.
The incident showed first of all the failure of intelligence, a failure 'to connect the dots'. Aviation remains a target for terrorists. We cannot ignore this fact. Aviation security must therefore be guaranteed by all appropriate means, in full compliance with fundamental rights.
The travelling public, the media and aviation stakeholders all legitimately ask us whether the existing security arrangements are good enough, or whether we need to take further action. In this regard, the new screening technologies, the so-called 'body scanners', are discussed everywhere today.
Regarding the use of body scanners at airports, aviation security experts are of the opinion that these machines have better detection capacity than current screening equipment. Some think that they are considerably better. Some think that this is not such a big advance, but how big the added value of these machines is to airport security and what the consequences are for health and privacy is not yet entirely clear today.
As noted previously by Parliament in 2008, the use of body-imaging technology raises a number of questions, notably in relation to privacy, data protection and health. I intend to present to you in April a report on imaging technology and its use at EU airports. This report will address the questions raised in the European Parliament resolution of 2008.
We need to look at these questions seriously. We also need to make up our minds on whether these concerns are better addressed at national or European level. To my mind, an EU framework would be better. I say this based on our experience of a common approach since 9/11 and with a view to the efficiency of the single market for aviation. An EU framework guarantees uniform standards in relation both to security and to respect for individual rights.
Finally, I would like to underline that airport security is a much larger question than the introduction of a new screening technology. To fight terrorism targeting civil aviation, we need a large variety of combined and coordinated measures - intelligence, profiling, different search methods and international cooperation. As the Minister just said, terrorists develop. We must develop as well, and body scanners are only one element in this variety.
I look forward to your views and thank you for your attention.
Member of the Commission. - Mr President, this is the Commission's new dual approach. As the former debate showed, now that we have the Lisbon Treaty, work at EU level now enters into a new phase. I am very happy and honoured that I will work together with you in the fight against terrorism and on other security-related matters. We will do this while, of course, fully respecting that it is the Member States who have the final responsibility for all operational and intelligence work in this field.
I would like to recall to you - some of you were at my hearing a few weeks ago - that I made a promise that I would do an evaluation of all counter-terrorism policies. As a first step, I have asked my services to prepare an overview and an assessment of everything that has been achieved so far. This will be the basis upon which I will decide how to move forward. We need to evaluate and to get a full understanding of what we have, its effects, what is possibly missing and what is overlapping in order to be able to propose new measures and more thought through measures. I look forward to bringing this evaluation to you and to discussing it with you.
But this stocktaking does not mean that I am not fully aware of the fact that the threat of terrorism has not diminished. As my colleague, Mr Kallas, and the Council Presidency have said, we know that terrorism is still one of the greatest threats to our values and to our democracies. The Denver flight showed that recently.
We have statistics from Europol showing that in 2008, EU Member States reported a total of 515 failed or successfully perpetrated terrorist attacks within Europe; 359 individuals were tried on terrorist charges in a total of 187 proceedings; 50% of these were related to al-Qaeda or Islamist terrorism, and 39% to separatist terrorism, such as ETA activities in Spain. We also know that in 2008, we had the tragic events and the horrible bombing in Mumbai, which also targeted European citizens, among them Members of this House. These events and the figures from Europol speak a clear language: terrorism is still there, and it is important that we do not lower our guard and we ensure that all tools are deployed in the fight against terrorism, while of course always fully respecting fundamental rights.
If we look at the instruments that we do have today, we have the EU counter-terrorism strategy, developed after the attacks in Madrid and in London. This strategy highlights the EU's commitment to combating terrorism globally while respecting human rights and to making Europe safer, allowing its citizens to live in an area of freedom, security and justice. This, of course, is a commitment that it still valid.
There can be no freedom without security and there can be no security without freedom. That is why respecting fundamental rights in the fight against terrorism is not only a requirement of any democratic society but is a necessity in order to ensure that our policies remain credible, legitimate and sustainable. That is why the Commission will only propose measures that will continue to be subject to EU law screening, especially with regard to fundamental rights and rigorous impact assessment, including the impact on personal data and individuals.
Terrorism is, as we know, a global phenomenon, and that is why we will remain dedicated to cooperating with our allies and partners and international organisations all over the world.
Regarding the internal dimension of countering and preventing terrorism, we do have in our counter-terrorist strategy some key objectives on how the Union can contribute in the fight against terrorism. I fully share these objectives, in particular the need to stop violent radicalisation, protect our critical infrastructure, support victims, improve exchange of information between national authorities and cooperate with all appropriate stakeholders. We have to react to non-conventional threats and to improve the detection of threats. We have to deprive terrorists of financial resources and to invest more in research and technological development.
This development on these policies has, of course, been strongly supported by the European Commission in cooperation with the Member States. Over the past year, the Commission has made a major contribution to approximating the legal frameworks of Member States in this work. We have, for instance, the European arrest warrant, which created an EU-wide common understanding on terrorist crime and facilitated extradition procedures within the EU Member States. We have also undertaken important activities to counter the terrorist abuse of the Internet, addressing conditions conducive to terrorist radicalisation, launching a European programme for the protection of critical infrastructure, and limiting access by terrorists to the means they need to commit their acts - funding and explosives.
The EU action plan for enhancing the security of explosives foresees important measures to raise the threshold for terrorists who want to use explosives for an attack. I would propose a legislative framework to address the dangers associated with precursors which can be used to fabricate improvised explosive devices. I will do so this year.
We also have the CBRN action plan proposed by the Commission last June and agreed by the Council. This Action Plan consists of 130 measures. The Commission has earmarked up to EUR 100 million which could be made available from its existing financial programmes to facilitate implementation.
I am fully committed to ensuring that, in the coming years, the European Commission will continue to develop its role as facilitator and catalyst for cooperation, expert networks, exchanging best practices, pooling resources, improving research and developing common approaches to transnational challenges. We will also have to revise how we use our financial resources. This might be by creating an internal security fund, which is foreseen in the Stockholm Programme.
On a large scale, international information exchange concerning the collection of data and storage of data concerning thousands of citizens has to take account - and this was very visible in the last debate we had - of very high data protection standards in order to prevent abuse and mishandling. We also have to make sure, as Commissioner Kallas said, that we connect the dots in an appropriate way. Together with my colleague, Viviane Reding, I will submit in the near future a combined data protection regime that would also cover police and judicial cooperation.
All this will be considered in the evaluation and it will be under the umbrella of the internal security strategy that we will put forward to you within a short time.
Finally, let me conclude by underlining that, in the long run, we can only succeed in fighting against terrorism if we remain able to communicate our values and remain respectful of fundamental rights. We have to avoid our policies being perceived as ambiguous or as applying double standards. We can only defend high moral ground and prevent alienation from our societies and our way of living if we remain faithful to our values of democracy and the rule of law.
You gave us a very hopeful prospect. Maybe one day we will have you, Mr Kallas and Ms Reding representing the Commission at the same time.
Mr President, Mr Rubalcaba, Commissioners, I am pleased that we are not only talking about SWIFT and body scanners today, but also having a general debate on the war on terror, because this is a subject that affects us all. Looking back, we have to say that terrorism is a real threat to the people of Europe. We are taking positive action and I would like to extend my sincere thanks to the public authorities. The people who are responsible for security have done a good job over recent years. I would also like to thank our partners.
Now we must look to the future. What will we be faced with over the next few years? In this respect, I have three specific requests or proposals. The first concerns cooperation among the authorities in Europe. Every document comes with a headline emphasising the importance of collaborating and strengthening our cooperation. These are wonderful words, but nothing has happened in practice. Once again nothing happened in Toledo with regard to practical cooperation. There is no lack of action - this has been made clear in Detroit. What we are lacking is cooperation between the authorities. That is where the problem lies. Therefore, I would like to ask the Council finally to do its job in this area and to call on the Commission to put some appropriate proposals on the table.
My second point is that we should investigate our existing legislation with regard to the collection of data and mobile phone data, for example, in the case of the retention of data. For this reason, you have the support of the Group of the European People's Party (Christian Democrats) for this evaluation. After an interval of a few years, it is important to put it to the test.
Thirdly, we have just had a discussion about SWIFT. I would like to ask the House why our cooperation with the United States has to be organised in this way. It has to be organised like this because we Europeans are not in the position to evaluate the data ourselves. Therefore, the question arises as to whether we are self-confident enough to evaluate it ourselves. This is another thought for the future.
In the short time that has been allocated to me, I want, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, to set out three important basic conditions that we think are essential in evaluating the issue of the potential introduction of body scanners, which were not long ago being pushed as the miracle cure.
First of all, we must take a coordinated, harmonised European approach. We must, therefore, have European rules, or else you simply relocate the security problem and you create chaos, and the President-in-Office of the Council made reference to this, but I want to point out to the Spanish Presidency that a number of Council members have, in the meantime, adopted a solo approach, and I ask you to explicitly denounce that.
Secondly, we need a global approach to security and counter-terrorism, and that means that we need to avoid drawing hasty conclusions, that we need to stop the politics of announcements, that the potential introduction of body scanners also cannot be seen in isolation from the broader context of other existing or potential measures and that we clearly also need to see it in the context of other aspects, such as public health and the budgetary implications.
The third point is that we must also stop giving the impression that these body scanners will guarantee 100% security. You will be aware, for example, that this equipment is capable of finding explosives located on, but not in, the body.
In conclusion, Mr President, I would like to say that I therefore also support the Commission's approach in first setting up trials before bringing forward a proposal.
Mr President, Mr Rubalcaba has rightly said that we currently do not have a secure system for air travel. We need more security in this area. The events in Detroit and Munich have shown that there are security loopholes. For this reason, body scanners are being introduced in a mad rush as if they were a miracle cure. They are already in place in the US, in the Netherlands and in other countries.
However, this raises the issue of whether body scanners will really make air travel safer. This is one of the crucial questions that we must ask ourselves. There is, in fact, a whole series of questions relating to body scanners. What type of technology is being used? What type of radiation do they emit? Can they cause damage to health? What do they allow people to see? Just a few green or red dots or the whole person who is being scanned? Finally, can we ensure that the data is being protected? Also, these scanners are expensive. If we are going to install them, who will be paying?
There are a lot of questions to be answered and we are in the process of doing this. You also want to do this and present us with a solution. Whatever happens, we need a solution which covers the whole of Europe. We also need to take into consideration Tel Aviv and the possibility of using another method. We need to search for the bombers and not the bombs. We cannot adopt this method wholesale, because it involves discrimination, but we must investigate all the possibilities while protecting our fundamental rights.
Some time ago, Parliament laid down the requirements that body scanners must comply with if they were to be introduced. These specifications covered privacy, data protection, human dignity, health and freedom of choice.
There are technologies that do meet all of these requirements, meaning that x-rays, radiographs and naked images must be outmoded, which is where we are going wrong at the moment. At Heathrow Airport in London, this equipment is being used without the element of freedom of choice. New equipment is being introduced in Italy. The Dutch Minister for Justice is calling for this equipment to be introduced at all airports across Europe, not just for flights to the United States, but for all flights.
If we just continue to hold the same old debate about the technology, we will continue to avoid asking the real question, the serious question, namely does this actually help and is this the society we want to see? I agree with my fellow Member from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament who is indeed asking these questions. We need to consider what kind of Europe we want to live in, because total security does not exist.
The latest generation of scanners satisfy the requirements that Parliament has laid down. Security personnel see display images of human contours, with spots showing up where people are carrying liquids, weapons or other prohibited items. If such spots are seen, the passengers in question are checked separately on the spot.
The latest scanners also do not have any effect on health. The radiation they give off is less than that from mobile phones. What is more, the scanners are also user-friendly. The queues at security will be shorter, as more passengers can be scanned every hour. That will therefore also make a difference to costs for air travellers.
However, Mr President, the latest scanners are additional security tools. Profiling and good intelligence exchange are also very much required. As far as I am concerned, we can quickly move on to implementing these tools as additional tools.
on behalf of the GUE/NGL Group. - (PT) A few days ago, I received an email from a lobbyist selling body scanners. This email spoke of the 'post-Detroit era'. No surprise there. Each machine cost EUR 250 000. There is a fortune to be made by selling body scanners, but in reading the email and thinking about this post-Detroit era, after an amateur attempt made by a terrorist who was overpowered by other passengers on the plane, I asked myself whether this attack really merited having an historical era named after it.
It did not, unless it refers to the era of sheer effrontery. Not everything can serve as an excuse to increase the levels of intrusion into the private lives of members of the public. European citizens also need to know that we in Parliament have a responsibility. Yes, we do indeed need to investigate terrorism. It is true that the police always need more data, as do airports, but it is also important to base research on clear assumptions, and there are many assumptions being made by the Council and the Commission. I am sorry to say that these are incorrect.
The idea that the terrorist threat has not diminished is debatable and should be debated here. The idea that terrorism is evolving and that we should evolve too is true, but the first thing is to do our jobs well, because the Detroit attack, or rather the attempted attack, could very easily have been prevented. Now we find ourselves debating the databases and police practices of the future.
When they discover that terrorists can ingest the materials for making bombs, will they start doing endoscopies at airports? Is this where we want to end up? There comes a time when this House has to sit down and discuss this matter carefully, with respect for the rights of the public.
The European Parliament must do its utmost to ensure that the intelligence agencies do not use the war on terror as justification for torture, secret prisons or even a coup d'état where there is resistance to this.
Mr President, let me quote the evidence the British Ambassador in Uzbekistan, Mr Craig Murray, gave to the temporary committee of the European Parliament: 'I have seen plenty of evidence of torture in Uzbekistan. I have come across a file of a detainee who died during interrogation because of waterboarding in boiling water'. Giving evidence, another official, Sir Michael Wood, stated that, 'receipt of intelligence gained under torture is not illegal under the UN Convention Against Torture provided we do not do the torture ourselves.'
Can there be any greater mockery of human rights?
Mr President, I call on you to reopen the parliamentary inquiry and to reconvene the temporary committee on the extraordinary rendition and imprisonment of CIA prisoners in Europe.
(NL) We need to watch out that a debate about terrorism is not narrowed down into a debate about body scanners or data protection. It is striking that, in their statement, the Council and the Commission did not mention the radical Islamism that is still the breeding ground and seedbed for international terrorism. Since we are no longer allowed to see the truth, due to political correctness, every approach is doomed to failure before it even begins.
The Commission and Parliament put the emphasis on respecting civil rights, something which is right and necessary, but the danger is that we lose ourselves in formalism and that is what we saw in the debate about the terrorist finance tracking programme. Certain quarters are guilty of whipping up public sentiment against any possible approach to tackle terrorism and that is no way for us to serve the citizens of Europe.
(DE) Mr President, ladies and gentlemen, for the Group of the European People's Party (Christian Democrats), the war against terror is the major challenge of the 21st century. We are facing up to this challenge on both a technical and a parliamentary level.
In the Committee on Transport and Tourism, we have not only implemented regulations concerning the ban on liquids in hand luggage, but we are also looking closely at body scanners. I would like to say one thing first of all. We do not currently have complete security, as many of the other speakers have already emphasised, and we will not have it in future. However, we can develop natural techniques that will allow us to come close to complete security asymptotically.
We need to take some fundamental rules into account, both outside and inside Parliament. We are already in agreement across all the groups that there should be as little impact as possible on the health of the passengers. Therefore, it is necessary for us to introduce advanced body scanners which work according to a specific principle. Of course, it is obvious that personal rights must be protected. In addition, we must not only refer to the body scanners which scan the naked body when giving examples of the type of screening to be used.
In the Committee on Transport and Tourism, we have agreed with the Committee on Civil Liberties, Justice and Home Affairs that the Commission will present us with a proposal for legislation on body scanners by the end of March or early April, in any case, before the summer recess. There are a number of factors to be taken into account in this area. These include consistent cooperation between the Committee on Transport and Tourism, which is taking the leading role, and the Committee on Civil Liberties, Justice and Home Affairs, the reliability of the equipment, European certification and establishing the same conditions throughout Europe, so that we can ensure that there is security within its continent.
Mr President, you said that there were three Commissioners who are responsible here. We are very happy about this. May I quote the only one who is not here. Commissioner Reding said last week 'what we do know is that body scanners may have a considerable privacy-invasive potential and so we need full consideration of their impact'.
That is exactly the kind of statement we should be making at this early stage. We in the Socialists and Democrats believe that technology can fight terrorism, and Mrs Malmström rightly couched it in a wider potential legal framework which she spoke about.
This is a serious fight. I have been stopped many times at airports. If technology can speed me through so that I am not mistaken for someone else, then that is a great thing, but for the many people I represent in my constituency who are badly treated at security, or singled out, what they want is safety. We will have that from the Transport Committee in this good, joint approach, but they want their civil liberties protected from the effects of terrorism so that there is no weak link at any airport. Those Member States that have started this should know that there should be a pan-European approach, an effective and safe approach.
Mr President, I want to talk about respect for the rule of law by intelligence services. A ruling today by the UK Court of Appeal has blasted open the British Government's attempt at secrecy. It has confirmed, as Parliament said three years ago, the shocking truth that UK secret services did collude in the torture of British resident and rendition victim Binyan Mohamed.
What does the Council think of that total breach of Article 6 of the EU Treaty and the Torture Convention? In 2006, I led the MEP delegation from our Temporary Committee on Extraordinary Rendition and Torture to London. The then UK Defence Secretary, Geoffrey Hoon, wasted half the meeting lambasting me just for saying that we were enquiring into UK complicity. He owes me and, more importantly, the British and European public, an apology.
Four things now need to happen in the UK: a full independent inquiry into UK complicity in war-on-terror abuses during the years the UK Labour Government acted as a Bush poodle; a rapid police investigation and, if necessary, prosecutions for breach of the Torture Convention; disclosure of what instructions were given to UK intelligence officers and if they were told to keep silent in the face of torture; and full parliamentary accountability - which we do not have in the UK for the intelligence services.
Mr President, back to body scanners. I remain of the view that any measure which increases security for the travelling public must be welcomed.
However, it must also be proportionate and give innocent travellers - the vast majority - the respect they deserve. Following the Christmas Day attempt to blow up the aircraft in the USA, we have seen what amounts to a knee-jerk reaction to impose any possible means to enhance security. In some Member States, particularly my own, the use of such machines is now mandatory with no alternative such as a 'pat-down' available - the so-called 'no scan, no fly' tactic.
I fundamentally object to that policy. On the privacy front, I have to say that the decision by the UK Government to overturn child-protection laws in order to introduce body scanners is nothing short of a scandal. We have to look at the fact that on Christmas Day - the issue that reopened this debate - it was not down to poor security at airports. It was, to quote the US President, 'a failure in the system to properly exchange intelligence'.
Some experts have already said that the explosives used would not have been detected by such scanners.
Finally, I regrettably have to say that I now think we need to have a proper system of passenger profiling.
(IT) Mr President, ladies and gentlemen, terrorism is continually evolving and we must stay on top of the changing scenario.
Individual terrorists are difficult to identify and here we are discussing privacy laws and whether or not to adopt technologically more advanced measures. I believe that instead, we should be more concerned with certain judgments handed down by the Court of Justice in Luxembourg that open up breaches in the united front of the West against terrorism, or to refer to it by its proper name - Islamic terrorism - and be very careful of legal political correctness.
Legal political correctness is no good to anyone, it does not get us anywhere and it weakens us when we should be presenting a very strong front, because a persistent threat exists that is even more serious now that terrorists are so difficult to identify. So much for body scanners. They can get everywhere: tomorrow morning, they may be on the plane we are just about to take.
If Europe persists in over-guaranteeing civil liberties, we will open up an extremely dangerous breach in the internal security of our nations and this is what the Commissioner should be concerned with. Instead, I find him to be over-general and cowardly by failing to identify Islamic terrorism and the danger it represents by name.
(DE) Mr President, throughout the world 1 200 people died as a result of terrorist attacks in 2000. Eight years later, in 2008, the figure had reached 16 000 people. In comparison, 6 000 people die of AIDS every day.
What do these figures tell us? Firstly, terrorism generates hysteria which results in the rights of citizens being restricted unreasonably, as in the case of body scanners or the current SWIFT agreement. Secondly, the war on terror has failed. It has only succeeded in increasing the problem. On the subject of cooperation between the security services in the European Union, I would like to say that the European Parliament urgently needs democratic rights of control in this area, as is the norm in every democratic Member State. In addition, I would like to recommend that the Commission supports the introduction of the Common Standardised User Interface (CSUI). We must push forward with the development of this interface and it must be financed by the Commission.
(ES) Mr President, when dealing with a topic as serious as terrorism, we should not wait for things to happen before we act. We should anticipate events, but we do not. Unfortunately, we only change in response to each attack, such as the failed attack in Detroit, which is forcing us today to take decisions to ensure the safety of air transport.
Taking a decision on body scanners in airports is a responsibility that we cannot avoid, ladies and gentlemen. We cannot wait any longer because the terrorists are not waiting.
Consequently, the Commission must guarantee, as soon as possible, that the dignity and privacy of individuals will be preserved and that there will be no harmful effects on health.
Once this is guaranteed, we must adopt decisions for the European Union as a whole. To those who are worried about infringement of our fundamental rights, I say that there is no greater right than the right to life, and those of us who cherish freedom above all else must be able to live safely in order to feel truly free.
(ES) Mr President, terrorism is a global threat and tackling it is a responsibility that we all share. In this regard, too, the Lisbon Treaty lays the foundations for us to be able to finally develop a common anti-terrorism policy in the European Union.
I agree entirely with the comments of the President-in-Office of the Council and would like to highlight some of the elements on which such a common policy must be built.
The first is to step up the exchange of information, particularly in relation to the efforts to prevent terrorist attacks and research into funding mechanisms.
The second is to apply all of the scientific and technological advances that have been achieved to the fight against terrorism, with due respect for individuals' fundamental rights.
The third is to work with third countries, especially Afghanistan, Pakistan and the countries of the Horn of Africa.
Fourthly, in the debate on air safety we must ensure that technological advances, namely body scanners, are compatible with human health and privacy and, above all, that they do not affect processing times in airports or passenger comfort.
However, there are also three institutional elements. The first is COSI, the Standing Committee on Internal Security. The second is the declaration on counter-terrorism measures issued at the last informal meeting of the Justice and Home Affairs (JHA) Council of the European Union in Toledo. The third is the transatlantic area of security, which must provide for the development of close cooperation with the United States to combat this common threat.
(FR) Mr President, one of the means of preventing terrorism is information. Even then, information needs to circulate. Is this really the case today? Nothing is less certain. Do the US intelligence services keep their European counterparts up to date? In any event, as far as the alleged terrorist arrested on the Amsterdam-Detroit flight is concerned, there is still cause for doubt.
Apart from this incident, there is the issue of knowing whether, generally speaking, the system for exchanging counterterrorism data really does observe the principle of reciprocity. A parliamentary supervisory body on the matter is urgently required.
In fact, there is no need to call on our Parliament to support the transfer of more and more of our citizens' personal data if, by contrast, the US authorities deprive our services of essential counterterrorism data. This entails the creation of a parliamentary supervisory committee within the European Parliament.
(IT) Mr President, ladies and gentlemen, I must admit that when we talk about the fight against terrorism only in terms of intelligence and technology, I always feel as though we are still not getting to the bottom of things, as though we wanted to cure a disease by only concentrating on its symptoms and not on its causes.
Has the time not come to tackle the problem of terrorism by looking at the heart of the matter instead of limiting ourselves to its external effects? Tackling the heart of the problem means, for example, becoming aware that terrorism is also a direct manifestation of the inability or lack of will of ethnic groups to integrate within the fabric of society in Europe.
I wonder, and I ask Parliament: do we want a debate on terrorism? Does Parliament have the courage to face up to a political debate on the level of integration of Muslims in Europe and their willingness to share Western values, rights and freedoms? To this end I have tabled a question to the Commission on the burkha to prompt this House to face up to the topic openly. It seems that no one is willing to deal with the subject.
I wonder, and I ask you, ladies and gentlemen from all the political groups: if the political forum representing the people of Europe cannot express an opinion about these subjects, what can they express an opinion on?
Mr President, as a representative of Northern Ireland, I know only too well the terrible impact of terrorism on innocent civilians: murder and mayhem inflicted while people were doing their Saturday shopping in the Shankhill Road in Belfast; young and old blown up at an act of remembrance to the fallen of the world wars in Enniskillen - acts carried out in the name of Irish Republicanism. We talk here about the cooperation of the security forces. From the experience of Northern Ireland, we can see that their contributions prevented many people from losing their lives; of that I have no doubt. We need to support our security forces with the equipment they need to prevent terrorism.
Those today who have pitted safety and security against freedom of choice and data protection need to consider where they stand. Believe me, terrorism destroys lives and shatters communities. I have even heard in this Chamber today that terrorism is hysteria. What utter nonsense! Believe me, when a gunman is trying to take a life, it is a cold and lethal reality - something that my constituents know a lot about.
(PT) Mr President, I believe that we all agree with the need to protect people and goods and ensure security on public transport. There are legitimate concerns about body scanners. I hope that three of them will be resolved by the studies that the Commission is carrying out. I ask that they conclude them promptly and refer them to Parliament. Firstly, is it necessary and effective? Secondly, is it or is it not harmful to health? Thirdly, does it or does it not violate the privacy and dignity of individuals?
There are, however, other concerns. Initially we were told that it would be optional. People could choose between submitting themselves to the scanners or to the old system of a personal check. It seems, however, that certain Member States are implementing the 'no check, no fly' principle as obligatory.
I would like to congratulate Commissioner Cecilia Malmström on the comprehensive assessment which she is going to discuss with Parliament, and I would like to stress that we have a responsibility to find solutions which promote security without compromising the rights of individuals.
(FR) Mr President, we all want to combat terrorism and the threat that it poses to democracies; there is, I believe, agreement on that point within our Parliament. While the adage that 'a people that is ready to sacrifice a little freedom for a little security ends up losing both' seems completely over the top to me, I am nevertheless convinced that we must do everything we can to find a balance between freedom and security, because this is the foundation of democracy and because, without that balance, the terrorists will have won if they succeed in terrorising us all.
I have two questions concerning body scanners. In terms of security, do these scanners make it possible today to really guarantee security conditions? In terms of freedom, as a member of the Committee on Civil Liberties, Justice and Home Affairs, I wonder whether there is not a risk to health and, of course, a risk with regard to infringements of personal privacy, and therefore of fundamental rights, and with regard to the use of these images. Let us wait determinedly for the Commission's work so that we can make progress and so that we can do so as a European Union, all together, in order to ensure our security in a European democratic area.
Due to lack of time, I cannot accept any more interventions under the 'blue card' or 'catch-the-eye' procedure.
Mr President, terrorism is defined as the use of violence and intimidation to achieve political ends.
Those of us who value peace, freedom and democracy ought to be concerned about terrorism because it works. Sinn Féin/IRA now hold posts in the government of Northern Ireland. They bombed, shot and murdered their way to success at the ballot box.
What better examples of successful terrorism are there than those of Communism in Russia, Eastern Europe and Asia?
China is still terrorised by the Chinese Communist Party after 61 years of power. No greater example of successful terrorism exists than that.
The European Commission which this Parliament voted in yesterday contains Communists, former apparatchiks of brutal Communist regimes in Eastern Europe and their fellow travellers. And, of course, the President of the European Commission, Mr Barroso, is a former Maoist. No doubt future terrorists will find this all extremely encouraging.
(IT) Mr President, ladies and gentlemen, the security of our societies is a non-negotiable value that we must pursue with determination.
It is very clear that more efficient checks at the security gates must be backed by a higher level of cooperation between intelligence systems and the use of high-tech instruments. The European ministers have done well not to be carried away by a tide of emotion and instead to concentrate on how to go about coordinating this operation.
Some governments have legitimately started to test body scanners on more sensitive routes. Unless we are to end up with a European space that applies non-uniform standards, however, we must obtain the results of the studies under way as soon as possible. Of course we must defend personal rights, but without preying on people's fears.
Let us talk about health, let us reaffirm the precautionary principle, let us ask for confirmation of possible harm resulting from exposure to radio waves or x-rays, but let us stop wailing about an invasion of privacy just because of a few blurred images of faceless bodies that are immediately deleted, as though GPS, mobile phones or TV cameras had not been part of our lives for years.
Until the international terror centres have been obliterated, we must learn to live with these sacrifices, giving citizens solid answers and effective solutions, with a single limitation: the physical integrity of the individual.
Ladies and gentlemen, we now come to catch-the-eye. These are the names I will call out. I will simply stop the microphone after one minute. I will not bang my gavel, I will not beg and I do not want to be misunderstood.
I shall call the speakers in the order that I have:
Mr Zasada
Mr Iacolino
Mr Matula
Mr Leichtfried
Mr Enciu
Ms Flašíková Beňová
Mr Tannock
Ms Ernst
Ms Rivasi
and Mr Mölzer.
One minute each, and that is it. Apologies to the rest of you.
(PL) Mr President, in the light of today's debate, the use of body scanners at airports still leaves many questions unanswered. The safety of travellers is, of course, paramount, but we should not forget the need for a sense of proportion in the protective methods used. Use of this type of equipment still leaves a series of unanswered questions. What effect do the scanners have on the health of passengers who are scanned? How will protection of the images of people who are scanned be guaranteed? Is it not better to tighten up the existing system than spend billions of euros on equipment, when it is known that the equipment does not detect explosives concealed inside the human body? We should be against the compulsory introduction of scanners at European airports until we have heard answers to these questions.
Finally, I have a comment - I have the impression that we have found a solution, and now we are looking for a problem for it to solve. It may be that scanners are a solution, but they certainly will not solve the problem of security at airports.
(IT) Mr President, ladies and gentlemen, in essence I wanted to state the following: there is no problem as serious as that of personal rights and the protection of privacy when this right is not adequately safeguarded.
If we adopted the resolution on the Stockholm Programme a few weeks ago in this very Parliament, it is because we achieved a balance between different needs: firstly, that of individual freedom, secondly, that of privacy and thirdly, that of security.
If today we are concerned with ensuring that the European Union deals with this common problem, because the Member States have gone ahead, it is probably because a significant challenge, such as that of protecting crossing points, and other matters besides, may not necessarily be met in practice.
I therefore call on the Spanish Presidency and the Commissioners to cooperate with one another on the basis of enhanced cooperation and a culture of information.
(RO) I would like to clarify right at the start of my speech that through this debate we are not only confirming the existence of the risk of terrorism, but we are also highlighting the need to be one step ahead in the battle against this phenomenon.
However, the debate on the introduction of body scanners at airports in all of the European Union's Member States has wider ramifications. The effectiveness of this measure is debatable due to the fact that this technology cannot detect substances which have been ingested or are explosive in powder form. However, it also poses for us the problem of safety with regard to passengers' health, especially of those who frequently pass through these screening devices.
We cannot ignore either the issue of citizens' fundamental rights, the right to privacy and dignity, as long as the scanners provide a detailed image of the human body. In my view, independent studies need to be carried out to determine not only the safety of the technology being used, but also the effectiveness ...
(The President cut off the speaker)
(DE) Mr President, the one principle that applies to the security of air travel is that European responsibility is constantly increasing. It is no longer possible for individual Member States to do what they want. This applies in particular to body scanners. We have the one-stop security principle, which means that there must either be European regulations for body scanners or no regulations and no body scanners. The alternative is the principle that everyone does what they want and no one does what they should, but everyone does something.
If a measure of this kind is to be introduced, we must discuss who will pay for it and how it will be financed, because both liquid scanners and body scanners cost huge amounts of money. I happen to be the rapporteur for this area and I would be pleased to see the Council gradually starting to move on this issue, because it is important to establish in principle that public security is a public matter and must be financed at least in part from public funds.
(RO) I would like to draw the attention of the Commission, the Council and my fellow Members to the side-effects and increased risk of carcinogenic conditions and genetic mutations following repeated exposure to gamma, X and T radiation.
The effects and risks of radiation from X-rays are well known in medicine where repeated exposure to this kind of radiation is not recommended. The public are less aware of the effects of terahertz radiation. Apart from the fact that T-ray scanners can generate accurate 3D images of the human body, which contravenes the individual's right to privacy, repeated exposure to this kind of radiation may induce lesions in the DNA chains and cause genetic abnormalities to appear later on.
I would like to stress that the risks and distress which we could be exposed to if body scanners were possibly used on a large scale, along with the uncertainty about their effectiveness, do not justify such a solution ...
(The President cut off the speaker)
(SK) Terrorism has no values, nor does it have any deeper meaning. The only aim of terrorism is death. Death of civilians at the lowest possible cost. This is perhaps the story of various suicide attackers. It is also a sad fact in respect of this aim that terrorism has led us to introduce various measures focused on protecting the civilian population using methods which in some ways curtail the rights of the civilian population.
It would therefore be a very good thing if this plenary sometimes approved scanners and if we could begin to think about adopting legislation and harmonisation in the area of justice and in the area of home affairs, because only the adoption of new technological measures will really assist us in the fight against terrorism.
Mr President, the recent announcement of compulsory back-scatter X-ray technology whole-body scanners at British airports by Prime Minister Gordon Brown is an outrage, in my view.
This is the first time ever that ionising radiation is being forced on people, including children and pregnant women, and indeed being used widely on healthy humans for non-medical reasons.
Soft low-energy X-rays actually are more absorbed than the higher-energy cosmic rays you receive whilst flying and are thus more dangerous and not less dangerous to the skin and soft tissues. Furthermore, diagnostic medical X-rays allow the user, the patient, the possibility of a lead shielding on their gonads to reduce the total population dose causing DNA damage and future genetic mutations - not possible with these devices either.
As a doctor and frequent air traveller, I totally reject this draconian measure for health reasons, not to mention privacy and ineffectiveness reasons, and I hope that the EU refuses such mandatory measures Europe-wide. Instead, I argue we should bring on Israeli-style profiling of passengers.
(DE) Mr President, it is absolutely indisputable that body scanners quite clearly represent an invasion of privacy and a serious invasion at that. We need to ask ourselves two questions. The first question concerns the extent to which this response is proportionate and can really help to achieve the objective of combating terrorism. We do not currently have any clear answers to this question. This is why I support what Mrs Malmström has said concerning the need for an evaluation of all types of scanners. I would like to see this assessment completed before we do anything else.
The second question concerns the risks to health. Everyone in this room and also those Members who are currently elsewhere will have to pass through body scanners several times each week. I would have to do so at least twice a week. This is a long-term measure and I would like to know to what extent it will harm my health. No real assessments have been carried out in this area. I would like to make it quite clear that I am not prepared to expose myself to body scanners until these assessments have been made. Therefore, I am calling for clear answers and not for hasty reactions.
(FR) Mr President, I would like to make the connection between the scanner, health and terrorism. What does the Interagency Committee on Radioprotection, which brings together the European Commission, the IAEA - the International Atomic Energy Agency - and the Nuclear Energy Agency say? It says that pregnant women and children must not be subjected to body scans, even if the doses are extremely small.
Indeed, we should be aware that frequent exposure to low doses of radiation can cause cancers and malformations. My question therefore concerns justification of the risks. Given the existence of alternative technologies that enable the same goals to be achieved, these scanners really do need to be justified in relation to the given objective, and we need to know ...
(The President cut off the speaker)
(DE) Mr President, we must not forget that misinformation and poor decisions made by the US secret service have repeatedly made it possible for acts of international terrorism to happen. Despite this, the usefulness of the various anti-terrorism measures has never been called into question. Instead, every attack is followed by further restrictions on civil rights and liberties. The European Parliament is only waking up to this now that EU citizens are being obliged to undress both literally and financially in front of the US. The transparent citizen is increasingly becoming a reality and all of this is based on data and information from the secret services whose role and reliability have become highly controversial, not least since the wars in Afghanistan and Iraq.
In addition to the doubts about the benefits, feasibility and compatibility with personal rights of body scanners, it seems highly unlikely that they will divert radical Islamists from their terrorist intentions. We must take consistent measures to combat Islamist terrorism, but we must put a stop to EU citizens constantly ...
(The President cut off the speaker)
Mr President, I have listened carefully to the speeches by all the groups and Members on this topic. We have heard some extremely interesting views, and I welcome them.
I would like to remind you, as I did in my first speech, that I am certainly not in favour of holding debates on such a complex and sensitive topic as the fight against terrorism after attacks or apparent attacks.
We obviously need to examine these attacks or apparent attacks to find out what went wrong with our security systems, but there is no doubt, as has been said time and again here this afternoon, that the counter-terrorism policy must be a carefully thought-out, calm and deliberate policy and must be applied in a proportional manner.
If we adopt measures that will undermine our principles, we are probably making a serious mistake. As a result, we need to analyse, for example, what happened in Detroit to try to prevent mistakes, but we must not respond with a knee-jerk reaction after every attack because this would probably result in us adopting measures that, in some cases, would simply not make sense.
Europe has a strategy for its counter-terrorism policy. We have a good strategy for fighting terrorism in the European Union, one that has proven to be effective in recent years. We only have to look at the actions of the security forces in the different countries to see the extent to which, on many occasions, those actions were based on application of the common strategy we introduced a number of years ago.
We have an important figure, a Counter-Terrorism Coordinator, whose speeches are very interesting. Once again, I would recommend that you look in detail at his last speech in this House because I believe it is an excellent speech that highlights the extent of our strategy. Indeed, we have recently been trying to give concrete expression to this strategy through prevention, unlike the early years of its application, when we put much more emphasis on detection.
Of course, the most important element in the fight against terrorism is prevention, in other words, preventing attacks. That is why we are focusing our common efforts, as I said, on prevention. That is also why we are concentrating on aspects such as radicalisation, which I mentioned in my speech, as did the Commissioner. We are keen to analyse the policies being implemented in each country to prevent radicalisation, which is undoubtedly the root cause of many of the terrorist attacks we have suffered in recent years.
We are also keen to ensure the correct exchange of information. This has been emphasised in the House on various occasions. The important thing is not to transmit all of the information that you have, but to transmit the information that is relevant to those who are receiving it. That is the information that needs to be transmitted. The aim is not to swamp ourselves with information, but to have information management tools that make the exchange as effective as possible.
There have been significant improvements recently in the European Union in that regard. We have a strategy that, when implemented, will, for example, improve the functioning of our exchange systems. When I talk about exchange, I am thinking of Europol, I am thinking of Eurojust, I am thinking of COSI, which has been mentioned here by some Members, and, lastly, I am thinking of the exchange of information and how to make it more effective.
Finally, yes, the controversial body scanners are now on the agenda, and I believe, as I said in my first speech and as the Commissioners said, too, that it is an issue that we have to tackle. Ideally, we will be able to decide on a common solution at European level. Of course, if we do not, each country will be able to implement its own policies, and probably, even if we do decide on a common solution, there may be some countries that decide to go ahead with their own policies under their own laws. However, there is little doubt that a common position on this matter would be extraordinarily helpful.
In order to adopt such a position, and in line with what I said at the start of this speech, we need a calm and deliberate debate focusing on three elements that are currently being studied by the Commission: firstly, the effectiveness of the scanners (whether or not they are effective, what their limits are and whether or not they can do what we want them to do); secondly, their compatibility with fundamental rights and individual freedoms; and thirdly, their compatibility with the health of the people who will have to pass through them.
I believe these are the three topics that we need to examine. Once the reports are available, we will adopt a common position, which I believe is necessary.
Mr President, I would like to say once again how much I appreciate the speeches made here in the House, which I consider to be extremely useful for the Council's work.
Mr President, I asked a direct question to the Council and I would like an answer. I asked what the Council thought of the gross breach of Article 6 - the fundamental rights clause - of the EU Treaty in light of the UK Court of Appeals' ruling confirming that the UK was guilty ...
(The President cut off the speaker)
Member of the Commission. - Mr President, ladies and gentlemen, thank you very much for your contributions, but I must say that we have not got a proposal today to introduce some new machines in a compulsory manner in all Member States and all airports. This is not the case. We are just in a process of careful examination of these new technologies and we will come to you after April, after a substantial report which will examine all aspects of these new technologies.
I myself have certain doubts, especially about efficiency and, as somebody said here, the proportionality of using this new technology, but we should not reject outright new technologies. Terrorism develops and we, too, must use all technological developments to defend our citizens and passengers. So do not demonise new technologies. We will, together with colleagues Cecilia Malmström and Viviane Reding, propose a common European approach with all necessary requirements concerning all technological, legal, fundamental rights and privacy issues and aspects. We definitely will propose some common European approach, an approach on which I believe there is consensual understanding and which is preferred here and, I understand, also in many Member States.
So this is what we will do in the near future. We will come with a report and then we will continue this discussion. Believe me, we do not have any conspiracy to introduce some kind of new machines immediately; there is no technological solution which is totally bullet-proof or which guarantees 100% security, and aviation security is an especially complex area where we need a large variety of combined measures and also very strong international cooperation.
So after this report, we will come with concrete proposals and we will definitely propose a common European approach on what the standards might be and what the requirements might be if Member States opt for the introduction or use of new screening technologies.
Member of the Commission. - Mr President, this is indeed an extremely important debate. Counter-terrorism is an important tool for fighting terrorism. We have painful experiences within the European Union of the effects of terrorism and the threat that it presents, not only to individuals but to societies, democracy and our fundamental values.
Member States, of course, have the operational responsibility and the responsibility for their intelligence, but I am convinced that we can do much more at European level to coordinate and to fine-tune the tools that we have. That is why I have asked my services to, very quickly, carry out an analysis of the policies, of the framework, of the tools that we already have, in order to see what can be improved and how we can use them in an even more intelligent way. I agree with certain Members who have said that. I am also convinced that Europol, Eurojust and Member State authorities can work much better and in a much more coordinated way. There are certainly measures for doing that.
Events like the one in Detroit are important as they serve as a kind of alarm bell, alerting us to the fact that terrorism is still present; it is still a very important threat. There are demands and pressure on us politicians to do things quickly, to introduce improvements and to protect the citizens immediately. This is totally natural. We have a responsibility to protect security, but also to act after thorough analysis, assessment and discussion so we propose appropriate and proportional measures, as Commissioner Siim Kallas and as the Council have also said. We will do this. We will also have to give full consideration to respect for fundamental rights.
So this is how this Commission will work. We will come back to you with more detailed proposals after this evaluation has been carried out and discuss this further with you. Thank you very much for an important and very engaging debate.
The debate is closed.
(ES) Mr President, before we finish, I would simply like to make a point of order and express my surprise, because when the catch-the-eye procedure began, I raised my hand, thinking that it was starting then, but you already had a full list. I would simply like the catch-the-eye criteria to be standardised so that we can all speak, because there seemed to be other Members speaking even though you said you had a full list.
I therefore just want to express my surprise and request that for the next time, we all know what we have to do to be able to speak.
Terrorism remains a high-level threat in the European Union. This is why all Member States have stepped up their efforts to improve the tools used to prevent and combat it. The adoption of the Treaty of Lisbon offers the opportunity to respond much more efficiently in every area linked, directly or indirectly, to combating terrorism. The use of body scanners is a delicate issue. I think that there are important factors which must be examined carefully before making a decision on this. They concern the scanners' effectiveness, respect for the right to privacy, the financial impact of using them given the particularly high cost of buying them and, above all, the way in which the use of these machines affects the health of those who are screened by them. The European Commission is due to produce three studies on the use and effects of body scanners. For this reason, I believe that it is important for us to await the experts' conclusions and closely analyse them and only then make a decision on a common position on this issue.
in writing. - When the issue of counter-terrorism measures arises, the debate always focuses on the affect on civil liberties. I have always taken the stand that it is a question of priorities. It is a question whether passengers are prepared to sacrifice their discomfort for their safety. Civil liberty groups have the duty to weigh all new measures being advocated. Those proposing new measures such as body scanners have the duty to prove their necessity. Although solutions are normally based on compromise, in this instance, compromises may not be possible. It is apparent that current procedures, in particular, body searches, are not sufficient. It has been established that body scanners are more effective. The problem is that they may offend passengers' dignity. Therefore, this is the issue which has to be addressed. Many possibilities exist.
For instance, different body scanners for different genders manned by personnel of the same gender.
Ensuring the security of air travel in the fight against terrorism is without doubt essential, but we must ascertain what impact the measures created to ensure this security have on our health, fundamental rights and freedoms, privacy and dignity. The use of body scanners, as one of the possible technical solutions, is a very serious matter, concerning the use of new technologies for the security of citizens, and therefore I hope that the Commission will finally present an assessment of the impact of body scanners on people's health and fundamental human rights and freedoms. I would like to draw attention to the fact that while using new technical measures, which are aimed at achieving a high level of airport security, it is also very important to set boundaries between human rights and security itself, as those measures are not only related to the protection of citizens, but to the impact on their rights and freedoms. The Commission has yet to present an impact assessment report, confirming that precisely body scanners will ensure the effective protection of people travelling by air, and therefore there are still doubts as to whether these technical security measures will really be safe, effective and sound. Therefore, once we have evaluated the existing situation, we must continue our work in this sensitive area.
in writing. - The European Parliament cannot give its consent to the introduction of body scanners, which are essentially a type of X-ray, before the existing health and privacy concerns surrounding them have been properly addressed by European authorities. I am aware that concerns exist among frequent flyers and I am concerned about subjecting other passengers, such as pregnant women and children, to body scanners. There are also considerable concerns regarding the intrusive nature of these images, and we must ensure that the privacy of European citizens is protected before we agree to the widespread distribution of these time-consuming and expensive machines. Given that the American authorities have conceded that it was a failure on the part of their security agencies rather than airport technology which led to the recent Detroit terrorist scare, I believe that, before we invest in this controversial technology, a variety of less expensive methods - such as increased intelligence, different search methods and enhanced international cooperation - should be explored. The American founding father Benjamin Franklin once said that 'He who would put security so far before liberty deserves neither', and I believe that Europe would do well to heed this particular piece of advice over the coming months.
in writing. - The International Federation of journalists, representing 600 000 journalists in 125 countries, has called on the Israeli Authorities to revoke a deportation order on journalist Jared Malsin who was deported because his reports on the situation in the West Bank and Gaza were critical of the Israeli Government. They have condemned the deportation of as an intolerable violation of press freedom. In addition, 13 Israeli Human Rights Organisations have protested to the Israeli Knesset and Prime Minister Netanyahu regarding the increasingly systematic campaign against Human Rights Organisations in Israel. It has been reported that Israel is now demanding that the European Union stop giving financial assistance to Human Rights Organisations operating in Israel and the Occupied Palestinian Territories. I wish to ask you Mr President to make contact with Prime Minister Netanyahu to make it clear that the EU is founded on respect for the right of free speech, the right to criticise one's own government, a free press, and the right to peaceful protest, as fundamental to a democratic state. Prime Minister Netanyahu must also be reminded that EU trade agreements require those we do business with to respect those rights.
Nearly 10 years after 11 September, the terrorist threat is still present, and aeroplanes are one of the tools favoured by terrorists to strike at our countries. We must find a way of protecting our citizens and preventing them from becoming the victims of terrorist acts. Body scanners may be one of the ways of strengthening security in airports and on board aeroplanes. Before taking a decision, however, we must make sure that these machines do not infringe individual liberties and that they are not harmful to the health of travellers or of airport staff. I await with great interest the study that the European Commission will submit on this matter in March. In dealing with all the different aspects associated with their use, this report should make it possible to certify the scanners throughout Europe, guaranteeing the protection of civil liberties and health while improving security. In order that all citizens should benefit from the same protection, I hope that, following the submission of this study by the European Commission, we shall encourage Member States to come to an agreement on this matter.
in writing. - (HU) Mr President, ladies and gentlemen, the toolset of security measures used in international airports is continually expanded as aviation safety - our safety - faces more and more challenges. At the same time, a number of elements of measures already taken, planned or tested to improve aviation safety already exceed the strictly aeronautical or aviation safety requirements. This is why these issues should be investigated in their overall context. Safety is a key issue in our lives - it is the most important issue. However, we only feel safe when safety measures do not restrict our rights disproportionately, do not violate our personal rights and, in some cases, do not damage our health, and when the measures taken to ensure our safety, as a whole, are not disproportionate, cannot be circumvented and have an appropriate level of efficiency. We need devices, such as body scanners, which provide efficient passenger traffic monitoring, are used on the basis of voluntary consent, taking into account, among other things, passengers who have essential medical implants (electronic pacemakers or metal implants), are not harmful to health, children, pregnant women or frequent travellers, and finally, do not record image data and are used only to provide an appropriate warning in the event of a risk. Therefore, any further debate on the introduction of test scanners is only useful when sufficiently detailed impact assessments of the conditions listed above have been carried out. Only the use of devices compliant with this set of requirements is acceptable to us.
in writing. - We cannot wait for another catastrophe before acting to protect air passengers. Dublin Airport Authority (DAA) has tendered a contract, worth up to EUR 2 million, for body scanners at Dublin airport. The DAA said that, if the Department of Transport gives the go-ahead, which seems very likely, and the equipment proved successful, the scanners could be extended to Cork and Shannon airports. But the Data Protection Commissioner is concerned that any moves by the Irish authorities to bring in scanners goes through proper consideration and balances security needs with individual privacy rights. Manchester Airport, where one of the scanners is being trialled, insists the black and white images are not pornographic or erotic and are viewed by a single officer at a remote location after which they are immediately destroyed. Body scanners are not infallible but they are the best technology available at present and so we need to use what tools we have to hand in order to reduce the terrorist threat. We need a pan-European approach to the issue of scanners - airport security needs to be uniform. I eagerly await the conclusion of the Commission report of the impact of body scanners.
Ladies and gentlemen, listening to today's debate, one might have the impression that the main problem currently facing European countries is whether to increase the use of body scanners at airports or to limit possibilities for their introduction. It seems to me that this is not, however, a correct understanding of the matter. From this point of view, the problem of guaranteeing protection of human rights is not very significant, either. The fundamental question we should ask is whether the new methods and instruments proposed by the special services will be used effectively. If we give up part of our liberty in favour of security, will our security really be guaranteed? The information we are receiving about this makes us very sceptical. If the appropriate services are not even able to guarantee effective passport control, and if they cannot use the information they possess - which is so clearly shown by the incident with the flight to Detroit - what guarantee do we have that they will be able to use the new instruments effectively? History teaches us that in crisis situations, special services want to take the simplest route. They demand new powers, more money and better instruments, while they are not able to use to the full the possibilities they already have. Someone should stand up for common sense and healthy scepticism, and it seems to me that the European Parliament has a not insignificant role to play in this regard.
The events of recent years have forced us to look for new solutions which will ensure the greatest possible security for travellers. The terrorist threat has made us agree more readily to the restriction of our own freedom. I hope that before a decision is made on the general introduction of body scanners at airports, a thorough analysis will be made of their effectiveness and safety, as well as the costs which will have to be incurred. We do not want a repeat of what happened with the mass introduction of vaccines against A1/H1N1 influenza, when governments, in a wave of panic, bought stocks of vaccines at huge cost without receiving a guarantee of their safety from the producers, and now those stocks remain unused. Perhaps it would be more effective to use solutions developed by the Israelis, where emphasis is placed on observation of passengers' behaviour and on thorough checking of those who arouse most suspicion, and not of everyone. This system has proved its effectiveness over many years.
It is our duty as MEPs to get involved in resolving the issues raised by the subject of body scanners with regard to both the fight against terrorism and the civil and personal rights of Europeans.
I totally agree with finding viable solutions for enhancing our citizens' security. However, we have an obligation to ensure the protection of all the rights of our fellow citizens across the European Union. This implies the right to privacy and the fundamental right to personal dignity, which must be balanced with the security concept of the airport machines. The question which arises in this context is whether these body scanners are the most viable solution for resolving the security problems at airports.
I think that Europe must say YES to finding solutions for combating terrorism and organised crime and NO to infringing the right to privacy and personal dignity, which is a basic principle of democracy.
in writing. - Every time a real or would-be terrorist boards a plane, fooling the vigilance of our brave security guards and their wonderful machines, millions of passengers get a more miserable life for years to come. The 9/11 terrorists have been successful beyond imagination: they managed to alter our lives - for the worse - forever! We, in the East, wanted to get rid of our 'Big Brother' and we got in exchange the 'Western' variant, more sophisticated but no less scary. Many 'security guards' at some airports misbehave; they consider themselves above the law, looking at every passenger as a suspect, taking the liberty to inspect every bit of luggage without any explanation and, of course, excuse, when their 'suspicion' proved unfounded. And when you dare to protest, they laugh in your face. You would agree this is an abuse. It is high time, then, that the Commission looked into the activity of these firms and imposed some standards of behaviour towards the large mass of honest citizens. After all, we have a Charter of Fundamental Rights to be respected equally by every European, including those in charge of security in our airports.
To fight terrorism effectively, we need coordinated action, including EU rules on scanners. The principles which we accept must include protection of basic rights and personal data as well as something no less important - citizens' health. A decision on compulsory use of scanning equipment must be made. There is no point talking about it at all if the scans are to be voluntary. For it is difficult to suppose that terrorists will agree to being scanned. A very important question is, of course, the safety of the scanners for health. Opinions are divided on this, from the opinion of the Czech Office of Nuclear Safety, which shows that scanning equipment emits radiation which is harmful to human health, to that of the French Central Civil Aviation Directorate, which considers the equipment completely safe. Further tests are essential to show which types of scanner are safe for health and any possible side effects of their use. The research should be coordinated by the European Commission with the full cooperation of Member States. The scanners used must have a safety certificate allowing their use in all Member States. In this way, we will avoid duplication of research costs by individual Member States, and we will be sure that citizens' health is protected equally in each Member State.
Mr President, a new method of searching passengers has been introduced at some European airports. Alongside the current forms of security, full body scanners have been brought into use. Most airline passengers are decidedly against this, seeing in this form of search a violation of fundamental human rights, including the right to intimacy and protection of personal dignity. In addition, and this is very significant, this reluctance is deepened by a lack of knowledge about what effect the scanners have on the health of those scanned.
There are no clear regulations on the storage and protection of data collected by scanning. It is also being argued that the scanners are nowhere near as highly effective as is claimed by their producers. One would hope that their effectiveness does not turn out to be similar to that of the vaccines against swine influenza, which, in the final analysis, were effective only in increasing the incomes of pharmaceutical concerns. Taking into account all these justified doubts, I think the European Commission should specify principles for protecting the rights of passengers which, at the same time, ensure their safety.